Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 9, 2021 has been entered. Claims 1, 4-8, 10-11, 13-24 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 22, line 2, claim 23, line 2, and claim 24, line 2 recite the limitations “distinct”, it is unclear how “distinct” is defined in these claims. Claims 22-24 are rendered indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent No. 7,334,618), further in view of Zhao et al. (US 2015/0083293).
Regarding claim 1, Suzuki discloses that, as illustrated in Figs. 2-3, a tire (Fig. 3, item 10) comprising:	a tread (Fig. 3, item 14) having a plurality of grooves (Fig.3, item 18), the tread including a base layer (Fig. 3, items 23 and 30) and a cap layer (Fig. 3, item 24) disposed above the base layer,
	wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus and a first glass transition temperature, wherein the cap layer is constructed of a second rubber composition having a second complex dynamic modulus greater than the first complex dynamic modulus and a second glass transition temperature (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added (col. 3, lines 63-67 and col. 4, line 1); It is preferable that the hardness of the base layer 23 should be set to be smaller than that of hardness of the cap layer 24 and both of the hardness should have the JIS A hardness set to be 55 to 65 (col. 4, lines 15-18) (i.e. the cap layer 24 has the second complex dynamic modulus greater that the first complex dynamic modulus of the base layer 23)),
	wherein the base layer has a shaped geometry with bottom portion that is wider than a top portion (as shown in Fig. 2),
1/S2 >0
	where S1 is a surface area of the first rubber composition, and S2 is a surface area of the second rubber composition, and wherein, S1/S2   increases as the tread wears (as shown in attached annotated Figure I; i.e. When the tread wears, S1 increases and S2 decreases along the depth direction of the tread of the tire).
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer. 
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by a rubber (referred to as a “tread rubber”), respectively. The base layer 23 having a first glass transition temperature and the cap layer 24 having a second glass transition temperature are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition. 

Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
   

    PNG
    media_image1.png
    378
    523
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 2 in the teachings of Suzuki)
Regarding claims 4 and 5, Suzuki discloses that, in the present embodiment, moreover, the silica is blended with the cap layer 24 (the second rubber composition) and is not blended with the base layer 23 (the first rubber composition) (col. 4, lines 18-20). Thus, Suzuki discloses that, in the tire the first rubber composition has a first color and the second rubber composition has a second color different from the first color. Furthermore, Suzuki discloses that, in the tire the first rubber composition has a first reflectivity when wet and the second rubber composition has a second reflectivity when wet that is different from the reflectivity. 
Regarding claims 6 and 7, Suzuki discloses that, for the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed. Carbon black, silica or the like may be added as a reinforcing agent to the base material (col. 4, lines 1-7). Thus, Suzuki discloses that, in the tire 
Regarding claim 21, Suzuki discloses that, as illustrated in Fig. 3, a thin film layer 30 may be provided in the lower part of each base layer 23 and each base layer 23 may be provided continuously through the thin film layer 30. The base layer 23 is thus provided continuously so that the following advantages can be obtained (col. 5, lines 26-30). Thus, Suzuki discloses that, in the tire the base layer includes a single base and a plurality of radial projections (as shown in Fig. 3). 
Claims 8, 10, 13-14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent No. 7,334,618), further in view of Zhao et al. (US 2015/0083293).
Regarding claim 8, Suzuki discloses that, as illustrated in Figs. 2-3, a tire (Fig. 3, item 10) comprising:	a circumferential tread (Fig. 3, item 14) having a base layer (Fig. 3, items 23 and 30) and a cap layer (Fig. 3, item 24) disposed above the base layer,  
wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus and a fist glass transition temperature, wherein the cap layer is constructed of a second rubber composition having a second glass transition temperature and a second complex dynamic modulus greater than the first complex dynamic modulus (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added (col. 3, lines 63-67 and col. 4, line 1); It is preferable that the hardness of the base layer 23 should be set to be 
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer. 
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by a rubber (referred to as a “tread rubber”), respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition.
Thus, for one of ordinary skilled in the art, it would have been obvious to select the base layer (the first rubber composition) from SBR and the cap layer (the second rubber composition) from NR. So the second glass transition temperature of NR is higher than the first glass transition temperature of SBR.

	as shown in attached annotated Figure I, when the circumferential tread wears, an exposed surface area of the first material (S1) increases along a direction of the depth of the tread of the tire.
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
10, Suzuki discloses that, as illustrated in attached annotated Figure I, in the tire a portion of the base layer (S1) is exposed when the tire is new.
	Regarding claim 13, Suzuki discloses that, as illustrated in Fig. 3, in the tire the base layer (Fig. 3, item 23) includes a plurality of base layers axially spaced from each other.
	Regarding claim 14, Suzuki discloses that, as illustrated in Fig. 3, in the tire the base layer includes a single base (Fig. 3, item 30) and a plurality of radial projections (Fig. 3, item 23).
Regarding claim 23, Suzuki discloses that, as illustrated in Fig. 2, in the tire the plurality of grooves (Fig. 2, item 18) in the tread (Fig. 2, item 14) define a plurality of ribs (Fig. 2, item 19), and each rib has a distinct base layer (Fig. 2, item 29) that includes a single base (as shown) and multiple radial projections (Fig. 2. Items 26). 
Suzuki discloses the claimed invention except for integrating multiple projections of the base layer into a single projection.  It would have been obvious to one of ordinary skill in the art at the time the invention to  Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to integrate one piece of the projection in each rib in order to impart the alternative design of the tread structure of the tire.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki and Zhao as applied to claim 8 above, further in view of Wei et al. (WO2016/109108).
Regarding claim 11, Suzuki in the combination discloses that the tire includes the base layer and the cap layer. However, Suzuki does not disclose one antenna being constructed in the circumferential tread of the tire. In the same field of endeavor, RFID wear sensing for tire applications, Wei discloses that, as illustrated in Figs. 3a-3b, second tread block 310 features an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Claims 15-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wei et al. (WO2016/109108) and Zhao et al. (US 2015/0083293).
Regarding claims 15 and 20, Suzuki discloses that, as illustrated in Figs. 2-3, a tire tread (Fig. 3, item 14) comprising:	a base layer (Fig. 3, items 23 and 30) having a first resistivity and a cap layer (Fig. 3, item 24) having a second resistivity disposed above the base layer,
	wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus, wherein the cap layer is constructed of a second rubber composition having a second complex dynamic modulus greater than the first complex dynamic modulus (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The 
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer.
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition.
Suzuki discloses that, in the present embodiment, moreover, the silica is blended with the cap layer 24 (the second rubber composition) and is not blended with the base layer 23 (the 
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
However, Suzuki does not disclose at least one antenna in the tire tread. 
20)). Wei discloses that, although not shown, the RFID tag antenna is made of a conductive material. Exemplary materials include, without limitation, aluminum, copper, and alloys of aluminum and copper ([36], lines 1-3). Thus, Wei discloses that, the antenna constructed of a third material (including higher conductive material (such as copper or aluminum) and thermoplastic (such as HDPE)). The third material of the antenna has a third complex modulus (majorly determined by higher conductive material such as copper), a third glass transition temperature (majorly determined by thermoplastic material such as HDPE), and a third resistivity (majorly determined by higher conductive material such as copper). 
Accordingly, the first resistivity (determined by SBR) is higher than the third resistivity (determined by copper) and the second resistivity (determined by NR) is higher than the third resistivity.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
16, Wei discloses that, in the tire tread the first complex dynamic modulus (determined by SBR) is less than the third complex dynamic modulus (e.g. majorly determined by copper).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Regarding claim 17, Wei discloses that, in the tire tread the first glass transition temperature (determined by SBR) is lower than the third glass transition temperature (majorly determined by HDPE).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Regarding claim 18, Suzuki discloses that, the base layer has a shaped geometry with bottom portion that is wider than a top portion (as shown in Fig. 2).
Regarding claim 19, Suzuki discloses that, as illustrated in attached annotated Figure I, in the tire tread a portion of the base layer (S1) is exposed when the tire is new.
Regarding claim 24, Suzuki discloses that, as illustrated in Fig. 2, in the tire the plurality of grooves (Fig. 2, item 18) in the tread (Fig. 2, item 14) define a plurality of ribs (Fig. 2, item 
Suzuki discloses the claimed invention except for integrating multiple projections of the base layer into a single projection.  It would have been obvious to one of ordinary skill in the art at the time the invention to  Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to integrate one piece of the projection in each rib in order to impart the alternative design of the tread structure of the tire.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki and Zhao as applied to claim 1 above alone or further in view of Braatz et al. (EP 0798142).
Regarding claim 22, Suzuki discloses that, as illustrated in Fig. 2, in the tire the plurality of grooves (Fig. 2, item 18) in the tread (Fig. 2, item 14) define a plurality of ribs (Fig. 2, item 19), and each rib has a distinct base layer (Fig. 2, item 29) that includes a single base (as shown) and multiple radial projections (Fig. 2. Items 26). 
Suzuki discloses the claimed invention except for integrating multiple projections of the base layer into a single projection.  It would have been obvious to one of ordinary skill in the art at the time the invention to  Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to integrate one piece of the projection in each rib in order to impart the alternative design of the tread structure of the tire.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered. 
In response to applicant’s arguments in claims 1, 8, 15 that the office has offered only a conclusory and insufficient statement to assert that it would have been obvious to select particular compounds for the base and cap layers and Suzuki does not disclose it would be desirable for a cap layer in a tread to have a glass transition temperature higher than that of a base layer, it is not persuasive. 
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by a rubber (referred to as a “tread rubber”), respectively. The base layer 23 having a first glass transition temperature and the cap layer 24 having a second glass transition temperature are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition 
For example, in Example 1 of the teachings of Suzuki, for a cap layer, a ratio to a tread rubber layer is 80% and a rubber hardness is 64. Moreover, the composition of a rubber constituting the cap layer is of a blend I type and a predetermined amount of silica is blended. On the other hand, for a base layer, the ratio to the tread rubber layer is 20% and the rubber hardness is 60. The number of convex portions is two and the number of the exposed convex portions to a tread surface is two. Furthermore, the composition of a rubber constituting the base layer is of a blend II type, and the silica is not blended but carbon black is blended at a relatively high rate (col. 6, lines 10-22). There are 5 more examples disclosed in the teachings of Suzuki. The cap layers and the base layers in them are all applied to different rubber compositions.   
In summary, in the teachings of Suzuki, the possibility of having the first rubber composition has a lower glass transition temperature than the second rubber composition in the tire is disclosed. For one of ordinary skilled in the art, it would have been obvious to select one (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales); For example, “Teaching, Suggestion, or Motivation (TSM)” or “Obvious to try”). 
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric g (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For example, one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742